Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed 11/21/2018 for Application No. 16/304,076 and the election made on July 06, 2021. By the amendment, claims 1-15 are pending with claims 9-10 being withdrawn.

Election/Restrictions
Applicant’s election without traverse of Species 1, Figure 1, represented by claims 1-8 and 11-15 in the reply filed on July 06, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers submitted on November 21, 2018 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statements (IDSs’), submitted on 11/21/2018, 04/29/2021, 05/28/2021 and 07/30/2021 have been considered by the examiner. 

Claim Objections
Claim 11 is objected to because of the following informalities:  in line 1, the limitation “a KERS” should be replaced with - -the KERS- - for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “and/or” in line 2 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claim 11 recited the limitation "a KERS” in line 1 which renders the claim indefinite because it is unclear whether this device is the same as the KERS previously recited in claim 1 or not. This constitutes a double inclusion in the claim. If applicant intends to present the claimed arrangement, the Office recommends that the limitation should be avoided or changed for clarity.

Claim 14 recites the limitation “and/or” in lines 2, 6 and 9 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity. Claim 15 is rejected because it depends from a rejected base claim and it inherits its deficiency.

Claim 15 recites the limitation “and/or” in line 2 which renders the claim indefinite because it is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. The Office recommends that the phrase - - and/or - - should be avoided or changed for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebert (US 3,052,098).
Regarding claim 12, Ebert discloses a hydraulic variator (see at least Fig. 3, i.e., the variator as schematically shown on the Figure) comprising first and second bent axis motors (i.e., motors 22e) fluidly connected to one another, 
wherein at least the first motor (22e) is a variable displacement motor (see at least claims 1, 2 and 4).

Regarding claim 13, Ebert discloses the hydraulic variator of claim 12, wherein both the first and second motors are variable displacement motors (Fig. 3, i.e., motors 22e).

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englisch (US 5,766,107).
Regarding claim 12, Englisch discloses a hydraulic variator (see at least Fig. 1a, i.e., the variator 8) comprising first and second bent axis motors (H1, H2) fluidly connected to one another, 
wherein at least the first motor (H1) is a variable displacement motor (col. 1, lines 33-42).

Regarding claim 13, Englisch discloses the hydraulic variator of claim 12, wherein both the first and second motors (H1, H2) are variable displacement motors (see at least col. 1, lines 33-42).


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rousseau et al. (US 2008/0264054 A1).
Regarding claim 12, Rousseau discloses a hydraulic variator (see at least Figures 2 and 3, i.e., variator 14) comprising first and second bent axis motors (see Figs. 2 and 3 and claims 4, 13 and 20) fluidly connected to one another, 


Regarding claim 13, Rousseau discloses the hydraulic variator of claim 12, wherein both the first and second motors (26, 28) are variable displacement motors (Figures 3, Paras. [0022], [0026] and [0028], i.e., second motor 28 may receive pressure from pump 24…and…output to output shaft 29 in a similar manner as first motor).

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
Claims 2, 11, 14 and 15 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a kinetic energy recovery system having a hydraulic variator comprising first and second bent axis motors fluidly connected to one another and particular “at least one flywheel connected to an output of the second speed-up gear arrangement, the at least one flywheel located in a vacuum within at least one flywheel chamber”.
The closest prior art reference is Dyck et al. (US 2010/0212309 A1, from IDS filed 07/30/20221). Dyck discloses a hydrostatic assembly 20 includes a bent axis pump 25 and a bent axis motor 26 configured to transfer fluid between the pump and motor through fluid conduits routed through fixed manifolds 27A and 27B but does not disclose the particular arrangement as required by claim 1. See Figure 2 and the Summary of the Invention.
Claims 3-8 are allowed as being dependent upon the allowed base claim.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the cited documents on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655